DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 8/6/2021.  Claims 1, 4-7, 13 are pending.  Applicant’s arguments have been considered.  Claims 1, 4-7 are non-finally rejected for reasons below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, and 4-6, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirohisa Akita et al. (JP 2011/054563 A, see Machine Translation, newly cited in IDS ) in view of Katsumi Tanaka et al. (JP 2000123799 A, see Machine Translation, newly cited in IDS), Akita (US 2012/0135301), Guo et al. (US 6, 294,607 B1) and Yoshida (JP 05-032759).
Regarding claim 1, Akita discloses a packaging material for an electrochemical cell ([0011]), comprising a base material layer (11) including a stretchable nylon film such as polyamide resin (i.e. stretched polyamide film, [0040]). Akita discloses that the base material layer (11) is the outermost layer and is exposed to outside of the packaging material ([0031] and Fig. 1). Akita discloses a matte varnish layer (i.e. base material protective layer) is formed on the upper surface of the base material layer ([0023]). Akita discloses that the matte varnish layer (i.e. base material protective layer) 
Akita is silent as to the claim limitation below:
(a) “The base material protective layer has a thickness of 1 to 5 microns”
(b) “a filler having a particle diameter of 0.8 um or more when measured based on a laser diffraction method”
(c) “a content of the filler of-included in the base material protective layer is in a range of 3% by mass to 30% by mass.” 
	(d) “the base material protective layer contains a urethane resin formed from at least one selected from the group consisting of a polyester polyol and an acrylic polyol, each of which contains a group having a hydroxyl group in the side chain thereof, and the urethane resin includes an isocyanate curing agent and the urethane resin includes an isocyanate curing agent.”
Regarding (a), Tanaka teaches a packaging material used for a secondary battery ([0008]). Tanaka teaches that the packaging material comprises of a stretched film (i.e. base material layer) having at least a coating layer (i.e. base material protective layer) ([0010]). Tanaka teaches that the coating layer is on the outermost surface of the packaging material ([0009]). Tanaka teaches that the packaging material is laminated with an urethane-based dry laminating adhesive ([0011]). Tanaka teaches that the coating layer (i.e. base material protective layer) is selected from a urethane resin ([0010]). Tanaka teaches the thickness of the coating layer (base material protective layer) is 1 to 10 microns ([0015]). Tanaka teaches that the desired thickness of the coating layer is critical in order to prevent pinholes and improve performance of the battery ([0015]).  
It would have been obvious to one of the ordinary skill in the art at the time of the claimed invention to acknowledge a coating layer with the claimed thickness is used in a packaging material in order to prevent pinholes and improve performance of the battery as taught by Tanaka ([0015]). A person of the ordinary skill in the art would acknowledge that the claimed thickness of the protective layer is well-known in order to improve the safety of the battery and would provide the expected results of doing so (KSR).
Regarding (b), Akita does not disclose “a filler having a particle diameter of 0.8 um or more when measured based on a laser diffraction method”.  Akita ‘301 teaches a base layer 11 comprising a matte varnish layer 11a formed on a base polyester layer 11b.  The matte look (matting effect) of the matte varnish layer 11a can be adjusted by adjusting the particle diameter and added amount of the matte material that is included 
Regarding (c), “a content of the filler of-included in the base material protective layer is in a range of 3% by mass to 30% by mass”, Akita discloses that the matte varnish layer (i.e. base material protective layer) includes a silica type material (i.e. filler) ([0037]). Akita discloses that a matte varnish is obtained by adding an appropriate amount of a matting agent such as silica-based material to an olefin material ([0037]).  Further, Akita ‘301 teaches the matte look (matting effect) of the matte varnish layer 11a can be adjusted by adjusting the particle diameter and added amount of the matte material that is included in the matte varnish material [0039].  Therefore establishing that the amount of silica (i.e. filler) in the base material protective layer is a result effective variable (adding appropriate amount) that should be optimized (see MPEP 2144.05 Part II. ROUTINE OPTIMIZATION, A. Optimization Within Prior Art Conditions or Through Routine Experimentation).   It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
Although Akita does not explicitly disclose that the content of the filler is in a range of 3% by mass to 30% by mass, it would have been obvious at the time of the claimed invention for a person having ordinary skill in the art to adjust the amount of 
Regarding (d), Yoshida teaches a urethane resin comprising an adhesive having excellent weather resistance flexibility.  It contains polyisocyanate as a curing agent, and a polyhydric hydroxyl compound at a ratio of 9:1 to 1:9.  See Abstract.  The composition uses acrylic polyol (see Example 1).  
	Yoshida clearly teaches that the NCO/OH ratio is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a polyisocyanate as a curing agent and adjust its amount to the polyurethane of Akita, as taught by Yoshida, for the benefit of having excellent weather resistance flexibility.  
Regarding claim 4, Akita discloses that the pigment is carbon black ([0034]). 
Regarding claim 5, Akita discloses that the matte varnish layer (i.e. base material protective layer) includes silica-based material (i.e. filler) ([0037]).
Regarding claim 6, Akita discloses that the matte varnish layer (i.e. base material protective layer) includes a lubricant ([0024]). 
Regarding claim 13, refer to feature (c) above.

7. 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirohisa Akita et al. (JP 2011/054563 A, see Machine Translation, newly cited) in view newly cited), Guo et al. (US 6, 294,607 B1), Yoshida (JP 05-032759) as applied to claim 6 above and further in view of Yamashita et al. (US 7,285,334 B1 of record).
Regarding claim 7, Akita discloses that the matte varnish layer (i.e. base material protective layer) includes a lubricant ([0024]). 
Akita is silent to the claim limitation below:
“the lubricant includes fatty acid amide”
However, Yamashita teaches a similar battery packaging materials comprising various layers (e.g. Col.3/L5-14 and abstract).  Yamashita teaches a lubricant containing a fatty acid amide (Yamashita: Col. 60/L33-43). It is known in the art that the fatty acid amide is a type of a lubricant. 
 It is obvious to the one of the ordinary skill in the art at the time of the invention to substitute the lubricant of Akita with the fatty acid amide lubricant of Yamashita as the lubricants are functional equivalent and serve the same purpose with a reasonable expectation of similar results MPEP 2123. 

Response to Arguments
	Arguments filed 3/31/2021 are addressed below:
	Applicant asserts that Akita does not disclose nor suggest the limitation “3% by mass to 30% by mass” of the filler.  Applicant asserts that the filed application at page 73, lines 17-18, discloses that the range of 30% or less by mass is a variable to achieve “prevent[ing] the detachment of the filler”.  Akita’s disclosure is insufficient to find the filler mass% as a result-effective variable to control the filler detachment.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It is noted that adjusting the amount of Akita’s filler in any amount between greater than 0% to less than 100%, for matting effect purposes, would have been within the skill of an ordinary artisan.  The claimed range of between 0% to 30% would have been obvious in light of Akita, absent unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia Walls whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/             Primary Examiner, Art Unit 1724